Citation Nr: 1633739	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  07-26 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Accredited Claims Agent



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The appellant had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Navy Reserves from June 2000 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which, in relevant part, denied service connection for rheumatoid arthritis and a right shoulder disability.  Jurisdiction over the appellant's claims folder is now with the RO in Denver, Colorado.

The appellant testified at a hearing before an Acting Veterans Law Judge (AVLJ) in March 2010.  A copy of the hearing transcript is of record.  That AVLJ has since left the Board, and the appellant indicated in correspondence dated July 2013 that she did not wish to appear at another hearing.

The Board remanded the claims for additional development in February 2011, and later denied them in a June 2012 decision.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion for remand (JMR) filed by the parties, the Court vacated the Board's decision in April 2013 and remanded the claims back to the Board for further action consistent with the terms of the JMR.  The Board then remanded the claims in September 2013.

The issue of entitlement to service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Rheumatoid arthritis did not have its onset during a period of ACDUTRA, and was not aggravated by any period of ACDUTRA.


CONCLUSIONS OF LAW

The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 101, 1101, 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.303 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The appellant in this case did not have full-time active duty, but rather had service in the U.S. Navy Reserve with periods of ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015).  INACDUTRA includes duty other than full-time duty performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2015).

In order to establish basic eligibility and satisfy the second element of the test for a claim for a service-connected disability, the individual with respect to whom the benefit is claimed must be a "veteran" with qualifying service.  See 38 U.S.C.A. §§ 101, 1521; 38 C.F.R. §§ 3.1, 3.6.  "Veteran" means a person who served in "active military, naval, or air service" and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

"Active military, naval, or air service" includes, in relevant part, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty; or any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a), (d).

In other words, the relevant difference between ACDUTRA and INACDUTRA is that, in general, service connection may be established for an injury or disease incurred or aggravated during ACDUTRA, whereas service connection may be established only for an injury (not a disease) incurred or aggravated during INACDUTRA.

VA's Office of General Counsel  has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002).

Initially, the Board notes that rheumatoid arthritis (RA) is a disease.  See Dorland's Illustrated Medical Dictionary 152-153 (31st ed. 2007) (defining rheumatoid arthritis as a chronic systemic disease primarily of the joints); March 2016 VA Addendum Opinion ("RA is an autoimmune inflammatory type of arthritis with unknown cause...").  Therefore, in accordance with the applicable laws and regulations above, the condition must have been incurred in or aggravated by a period of ACDUTRA.

As to whether RA had its onset during a period of ACDUTRA, the record is clear that the appellant was diagnosed with the condition on September 11, 2001, which was not during a period of ACDUTRA.  The only period of ACDUTRA prior to this date was from February 1, 2001, to February 15, 2001.  However, the overall weight of the evidence is against a finding that RA had its onset during that specific period.  Social Security Administration (SSA) records from March 2004 include a report from the appellant that her condition first bothered her in June 2001.  Private treatment records from May 2012 include a report from her that pain and swelling began in September 2001.  There is no equivalent report in the appellant's records reflecting the onset of symptoms during the first two weeks in February.

A March 2016 VA examiner noted in an addendum opinion that  the appellant reported her symptoms had started "several months prior" to her diagnosis in September 2001, but was not exactly sure when symptoms started.  He stated that a reasonable estimate would be six months prior (March 2001), but there is no rationale or explanation given for this statement.  Similarly, in an April 2016 submission, the appellant's representative argued that if the VA examiner felt that March 2001 was a reasonable estimate, then February 2001 (during ACDUTRA) was also a reasonable estimate.  Again, however, there is no explanation for why this time frame should be accepted as the actual onset date of RA, particularly in light of the documented reports of June 2001 or September 2001 as the time that symptoms began.  Service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. at 30, 33 (1993).

It is clear from the record that the exact onset date of the appellant's RA symptoms cannot be established with any certainty.  However, in light of the documented reports indicating an onset in June 2001 or September 2001, the Board finds that the overall weight of the evidence is against a finding that RA had its onset during the period from February 1, 2001, to February 15, 2001.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (contemporaneous medical findings may be given more probative weight).

As to whether RA, diagnosed on September 11, 2001, was aggravated by any subsequent period of ACDUTRA, the appellant has the burden to demonstrate that she experienced a permanent increase in disability beyond the natural progress of that disease or injury during a period of ACDUTRA.  See Donellan v. Shinseki, 24 Vet. App. 167, 174 (2010). 

The definition of aggravation requires that an ACDUTRA claimant establish that there was a causal relationship between the worsening of the preexisting condition and ACDUTRA.  Donellan at 167.

In support of this contention, the appellant testified during her March 2010 Board hearing that she experienced increased joint pain and swelling following physical activities conducted during Reserve service, including running and physical readiness tests (PRTs).  See Hearing Transcript at 5.  She and her daughter both testified that she would return from training and be unable to walk, and at times had to crawl.

Private treatment records from December 2003 show the appellant reported running 1.5 miles about a month earlier, which caused severe disabling pain lasting several days.  However, her records do not reflect a period of ACDUTRA consistent with this report.  Prior to December 2003, her last period of ACDUTRA was May 2003.  She did have INACDUTRA from November 1, 2003, to November 2, 2003, and it is possible that the running which she referenced occurred during that time.  However, that is not a period of ACDUTRA and therefore cannot serve as a basis for the aggravation for RA.

Service treatment records from March 2004 noted that the appellant was taking methotrexate for her RA with good effect, and that she was cleared for PRT participation.  However, SSA records from June 2004 show the appellant reported experiencing so much pain that she could not grasp or hold on to things.  Her foot pain was so bad that she could not walk and had to crawl.  She was unable to do her Reserve service the previous month and obtained a waiver.

The appellant did participate in a period of ACDUTRA from July 5, 2004, to July 16, 2004.  She underwent a service examination in August 2004, which noted deficits due to RA, and the examining physician noted that a waiver would be needed.  An October 2004 letter from Dr. L., the appellant's private physician, stated that her arthritis had been under good control, and that she had been exercising without pain.  He stated that she was fully deployable and had no limitations on her physical abilities.  A November 2004 service examination noted the content of Dr. L's letter.

Private treatment records from March 2005 noted that the appellant's arthritis was quiescent, and that the appellant had been engaged in activities such as surfing.  An April 2005 service medical history report noted that RA had been in remission for 1 year.  However, private records from September 2005 noted left foot pain and cramping in both hands.  An October 2005 letter from Dr. L. noted that RA had come out of remission, and that there was no way for the appellant to continue her Reserve duties.  An April 2006 Physical Evaluation Board recommended a medical discharge.

In sum, the evidence reflects a waxing and waning of the appellant's RA.  She reported severely disabling pain occurring in November 2003.  In March 2004, she was cleared for PRT participation.  In June 2004, she again reported debilitating pain.  Her last period of ACDUTRA was from July 5, 2004, to July 16, 2004.  While RA presented deficits in August 2004, it had gone into remission by October 2004.  It stayed in remission for almost 1 year, resurfacing in September 2005.

None of the above-listed increases in the appellant's RA symptoms (November 2003, June 2004, and September 2005) have been attributed to any of her periods of ACDUTRA.  Moreover, there is no indication that any period of ACDUTRA led to a permanent increase in disability beyond the natural progress of the disease.  Indeed, while her last period of ACDUTRA ended on July 16, 2004, RA had gone into remission by October 2004, resulting in no physical limitations and even allowing the appellant to engage in activities such as surfing.  There was no intervening period of ACDUTRA when symptoms returned in September 2005.

The March 2016 VA addendum opinion stated that, based on a review of the file, the appellant's course of treatment and disease progression had been fairly typical of RA patients, and there was no evidence that RA was permanently aggravated as a result of ACDUTRA.

In an April 2016 submission, the appellant's representative argued that ACDUTRA had indeed aggravated the appellant's RA, as there was testimony that she returned from training periods in lots of pain.  While the Board acknowledges the appellant's testimony in this regard, it does not demonstrate the required permanent increase in disability.  As noted above, after the completion of all ACDUTRA, the condition went into remission for many months.

In support of the appellant's claim, her representative also submitted medical treatise evidence, which noted that there were three types of RA.  Monocyclic RA ended within 2 to 5 years of the diagnosis.  Polycyclic RA fluctuated over the course of the condition.  Progressive RA increased in severity over time.  However, this treatise evidence did not include any information to support a contention that the appellant's RA was permanently worsened as a result of ACDUTRA service.

To the extent that the appellant herself as argued that RA was aggravated by her ACDUTRA service, the Board notes that she is a certified physician's assistant, and is capable of addressing questions of a medical nature with greater competency than a lay witness with no such training.  However, her statements in this case have generally been limited to her testimony that she experienced increased symptomatology following physical training.  She has not articulated an opinion which fully considered the increases and decreases in her symptomatology as compared to her periods of ACDUTRA, or provided any rationale to support a conclusion that ACDUTRA permanently worsened her RA.

As noted above, the appellant bears the burden of establishing that she experienced a permanent increase in RA beyond the natural progress of that disease during a period of ACDUTRA.  For the reasons stated above, that burden has not been satisfied, and therefore service connection for rheumatoid arthritis is not warranted.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the appellant was provided with the relevant notice and information in letters dated October 2005 and March 2006, prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the appellant's service records, SSA records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The appellant was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the her rheumatoid arthritis condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the appellant also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the appellant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

Service connection for rheumatoid arthritis is denied.


REMAND

Additional development is necessary prior to adjudicating the appellant's claim for service connection for a right shoulder disability.

The claim was previously remanded, in part, in order to obtain an adequate opinion addressing the nature and etiology of the appellant's right shoulder disability.  That opinion was obtained in March 2016.  The examiner stated that the appellant's right shoulder impairment, consisting of impingement syndrome and rotator cuff tear, was a result of a discrete injury in March 2010, long after service.  She suffered this injury throwing bags, and was seen in employee health at her place of employment with surgery for the rotator cuff tear in August 2010.  He concluded that it was less likely than not that any right shoulder disorder was incurred in, aggravated by, or otherwise the result of her periods of service.

Unfortunately, this opinion is not adequate.  Although the factual history cited by the examiner is correct, it is incomplete because he did not address the evidence from the appellant's time as a member of the U.S. Navy Reserve, which includes diagnoses of tendonitis and bursitis in December 2004, and reports of pain dating back to August 2004.  This evidence must be considered in order to obtain a complete opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner for an opinion regarding the nature and etiology of the appellant's claimed right shoulder disorder.  Although the examiner must review the file, his/her attention is directed to the following:

a.  During an August 8, 2004, service examination, the appellant was noted to have a small cervico-suprascapular mass.  It was scheduled for a biopsy and removal on August 11, 2004.

b.  Private treatment records dated December 2004 show the appellant reported a history of pain which started months ago following the removal of a cyst from her shoulder, and the pain had increased in the past two days.  She reported being told that she had a "knot" in the tendon.  On examination, x-rays were normal, and she was diagnosed with tendonitis and bursitis.

c.  During an April 2005 service examination, the appellant denied any history of a painful shoulder or impaired use of the arms.  On examination, a scar was noted from removal of the cervico-scapular node.

d.  Private treatment records dated May 2005 noted continued symptoms of tendonitis, and a diagnosis of rotator cuff tendonitis.

e.  In a March 2010 hearing, the appellant did not recall any specific injury to the right shoulder.

f.  Private treatment records from April 2010 show the appellant injured her shoulder at work.  She was doing repetitive tasks and felt a pop in her shoulder.  A July 2010 MRI showed impingement syndrome and rotator cuff tendinopathy.  She underwent surgical treatment in August 2010.

g.  A March 2016 VA opinion diagnosed impingement syndrome and a rotator cuff tear.

Following a review of the evidence, the examiner must address the following questions:

i.  Is it at least as likely as not (50 percent or greater probability) that any diagnosed right shoulder disability (bursitis, tendonitis, impingement syndrome, and/or a rotator cuff tear) is etiologically related to the presence and/or removal of a small cervico-suprascapular mass in August 2004?

ii.  Is it at least as likely as not (50 percent or greater probability) that bursitis and/or tendonitis diagnosed in December 2004 was aggravated specifically during her subsequent period of reserve service in February 5, 2005?

The term "aggravation" in the above context refers to a permanent worsening of the right shoulder disability, as opposed to mere temporary or intermittent flare-ups that resolve with return to the baseline level of symptoms.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Following completion of the foregoing, readjudicate the appellant's claim for service connection for a right shoulder disability.  If the claim is not granted to the appellant's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


